(Por la Corte,, a propuesta del
Juez Asociado Sr. Travieso.)
Pe® Cuanto, al acusado apelante se le imputó un delito de infrac-ción a la sección 4a. de la Ley núm. 25 de 17 de julio de 1935, con-sistente, según se alegaba en la denuncia, en que en su casa residen-cia y a sabiendas de que se utilizaban para juegos ilegales de bolita o bolipool, como agente, dueño, apoderado, encargado, director o ad-ministrador tenía en su poder 238 billetes de una lotería clandestina o bolita, que administraba dicho acusado y los cuales formaban parte de un plan de lotería clandestina;
PoR Cuanto, habiendo sido convicto de dicho delito, el acusado apeló para ante esta Corte Suprema, señalando como único error el siguiente: “No existe evidencia en este caso que justifique el delito denunciado, y mucho menos, para sostener la referida sentencia”;
Por Cuanto, examinada la evidencia presentada en apoyo de la acusación, ésta es claramente insuficiente para sostener la sentencia recurrida, toda vez que lo único que resulta de la prueba es que en el registro practicado en la residencia del acusado y en un gabán que allí había, los dos detectives que practicaron el registro encon-traron los 238 tickets de bolipool, sin que se presentase prueba alguna demostrativa de que el acusado fuese director o administrador de una lotería clandestina o de un juego de bolita, o que hubiese vendido tickets iguales a los ocupados;
Por lo tanto, vista la decisión de este tribunal en los casos de El Pueblo v. Salabarría, 57 D.P.R. 130, y El Pueblo v. Estronza, 57 *995D.P.B. 897, así como el allanamiento del fiscal a que la sentencia recurrida sea revocada, se declara con lugar el recurso y se revoca la sentencia apelada.